                    IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

  IN RE:                                         :     CHAPTER 13
  EDWARD MICHAEL MINETT                          :
  JUDY ROSE MINETT                               :
                    Debtor                       :     CASE NO. 5:19-bk-00873 RNO
                                                 :

              MOTION OF DEBTORS TO INCUR DEBT/OBTAIN CREDIT

  COMES NOW, the Debtors, Edward Michael Minett and Judy Rose Minett, by and through

  her undersigned counsel and makes a Motion to Incur New Debt and to refinance the

  mortgage on their real property, as follows:

         1.      The Debtors are Edward Michael Minett and Judy Rose Minett who filed a

  Chapter 13 bankruptcy petition on March 1, 2019.

         2.      The Debtors are owners of real property located at 113 Antler Trail

  Albrightsville, PA 18210.

         3.      Said real property is currently encumbered by a note and mortgage dated

  March 22, 2018 in favor of Quicken Loans, LLC (f/k/a Quicken Loans, Inc.).

         4.      The Debtors would like to refinance said mortgage with Clearpath Lending.

         5.      The Debtor has been pre-approved for a thirty-year loan by Clearpath Lending

  in the amount of $189,643 with a fixed interest rate of 2.75% and a monthly payment of

  $1,219.99. A copy of the Closing Disclosure is attached hereto as Exhibit “A.”

         6.      The Debtors are seeking approval to incur debt/obtain credit so that they can

  refinance the mortgage on their real property located at 113 Antler Trail, Albrightsville, PA

  18210 with Clearpath Lending pursuant to the aforementioned terms and conditions.




Case 5:19-bk-00873-RNO         Doc 25 Filed 01/04/21 Entered 01/04/21 15:15:32                Desc
                               Main Document    Page 1 of 2
         7.      The funds from the refinance will be used to pay off the current mortgage held

  by Quicken Loans, with no proceeds going to the Debtors.

         8.      The Debtors’ proposed monthly payment for the refinanced mortgage is

  $1,154.15 which is less than the Debtors’ current monthly mortgage payment of $1,271.39.

         9.      If Debtors default by not paying the full amount of each monthly payment on

  the date it is due (or within 15 days of the due date), the Note Holder/Mortgage Holder may

  foreclose on the subject property after thirty days from said written notice has expired

  (subject to relief from the Automatic Stay). It should be noted that this is the same default

  relief that the current mortgage holder can pursue.

         WHEREFORE, the Debtors, Edward Michael Minett and Judy Rose Minett, request

  that this Honorable Court grant them permission to incur debt/obtain credit to refinance the

  mortgage on their real property located at 113 Antler Trail, Albrightsville, PA 18210.



  DATED:      January 4, 2021                   /s/ Timothy B. Fisher, II
                                                TIMOTHY B. FISHER, II
                                                Attorney ID#85800
                                                FISHER & FISHER LAW OFFICES, LLC
                                                P.O. Box 396
                                                Gouldsboro, PA 18424
                                                Phone: (570) 842-2753/Fax# (570) 842-8979




Case 5:19-bk-00873-RNO          Doc 25 Filed 01/04/21 Entered 01/04/21 15:15:32                   Desc
                                Main Document    Page 2 of 2
